DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the disks of the two disk sets.” There is insufficient antecedent basis for this feature since no previous disks were recited.
Claim 8 recites “the at least one friction surface, wherein in the at least one friction surface, a first type of recesses and/or grooves is provided, which is generated by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, and a second type of recesses and/or grooves is provided, which is generated by a material removing second manufacturing method” whereas claim 1 recites “wherein recesses and/or grooves are provided in at least one or more 
Claim 9 recites “disks”, “a first disk set”, “a first disk carrier”, “a second disk set”, “a second disk carrier”, “a first type”, “a material shaping”, “a material casting”, “a non-material removing first manufacturing method”, “a second type”, and “a material removing second manufacturing method” whereas these features are all recited in claim 1, from which claim 9 depends. It is unclear if these features in claim 9 are the same as those recited in claim 1, or are all or some distinct from those recited in claim 1.
Claim 10 recites “a disk”, “at least one friction surface”, “a first type”, “a material shaping”, “a material casting”, “a non-material removing first manufacturing method”, “a second type”, and “a material removing second manufacturing method” whereas these features are all recited in claim 1, from which claim 10 depends. It is unclear if these features in claim 10 are the same as those recited in claim 1, or are all or some distinct from those recited in claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites (with emphasis added) “wherein at least one of the disks has the first type of recesses and/or grooves, however not the second type of recesses and/or grooves, whereas at least one other of the disks has the second type of recesses and/or grooves, however not the first type of recesses and/or grooves” wherein claim 1, from which claim 7 depends, recites (with emphasis added) “a first type of recesses and/or grooves is provided…and a second type of recesses and/or grooves is provided.” As such, claim 7 fails to include all the limitations of claim 1 and is an improper dependent claim.  Furthermore, for purposes of compact prosecution, it is noted that a friction plate that cannot include both types of grooves is a distinct species and/or invention relative to one which must include both types of grooves; prior art related to having one method of forming grooves would not be relevant to those having multiple methods of forming grooves on the same plate.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershner (US 3,048,250) in view of Ghidorzi (US 5,176,236).

Claim 1
Kershner discloses a disk clutch (e.g., 35, 38, 17, 39, 19) comprising a first disk set (17) which is connected rotationally fixed to a first disk carrier (13) and a second disk set (39) which is connected rotationally fixed to a second disk carrier (20, 21, 24), wherein the disks (17, 39) of the two disk sets (17, 39) are configured to be brought into frictional engagement with one another via friction surfaces (engaging surfaces of 17 and 39) (see e.g., column 4, lines 3-24), wherein recesses and/or grooves (56, 57, and/or 59) are provided in at least one or more friction surfaces (surface of 17) of the disks of the first and/or second disk sets (17). For interpretation purposes, the first and second disk sets, and disk carriers may be switched to be the second and first disk sets and disk carriers respectively. 
Kershner does not disclose wherein a first type of recesses and/or grooves is provided, which is generated by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, and a second type of recesses and/or grooves is provided, which is generated by a material removing second manufacturing method.
However, Ghidorzi discloses a clutch friction plate comprising a first type of recesses and/or grooves (51, 52) is provided, which is generated by a material shaping first manufacturing method (formed by blanking), and a second type of recesses and/or grooves (42-45) is provided, which is generated by a material removing second manufacturing method (formed by machining). Blanking is a stamping technique to form the initial shape of a workpiece thereby shaping it into the workpiece. Alternatively, the 
Under a first proposed reason for obviousness, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to include the shape of the grooves made with the manufacturing process taught by Ghidorzi in order to provide an improved cooling capacity and recirculation of oil within the grooves.
Alternatively, under a second proposed reason for obviousness, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to have made the existing grooves of Kershner using the manufacturing method taught by Ghidorzi in order to reduce shudder by e.g., providing more square corners by using two distinct manufacturing process of intersection grooves.  
 
Claim 2
Kershner as modified discloses wherein the first type of recesses and/or grooves (Kershner, 57; Ghidorzi, 51 and 52) is generated by stamping (Ghidorzi, “blanking”) and the second type of recesses and/or grooves (Kershner, 59; Ghidorzi, 42-45) is generated by a mechanical manufacturing (Ghidorzi, “machining”).


Claim 3
Kershner as modified discloses wherein the first type of recesses and/or grooves (Kershner, 59; Ghidorzi, 42-45) have a lesser depth than the second type of recesses and/or grooves (Kershner, 57; Ghidorzi, 51 and 52).

Claim 4
Kershner as modified discloses wherein the at least one friction surface or the multiple friction surfaces is/are formed by a friction lining (Ghidorzi, 38) fixed on a friction lining carrier (Ghidorzi, 39).

Claim 5
Kershner discloses wherein the disks (17) of the first disk set are provided on both sides with the friction surfaces (see FIG. 3) with the recesses and/or grooves (see FIG. 3 illustrating the friction lining/lining material on both sides and the grooves formed therein on both sides), whereas the disks (39) of the second disk set have no friction surfaces (the embodiment that is illustrated only has grooves on plates 17 although descriptions teaches that the grooves could be applied to other plates) provided with recesses and/or grooves.

Claim 6
Kershner as modified discloses wherein at least one of the disks (Kershner, 17) has both the first type of recesses and/or grooves as well as the second type of 

Claim 8
Kershner as modified discloses all of the structure of claim 8 which does not further limit claim 1 (see rejection of claim 1).

Claim 9
Kershner as modified discloses a method for producing a disk clutch according to Claim 1 (see rejection of claim 1 and Kershner), comprising the method steps: providing disks (17, 39) of a first disk set (17) connectable to a first disk carrier (13) and of a second disk set (39) connectable to a second disk carrier (20, 21, 24). It is noted that the first and second disk set and carriers may be switched in interpretation.
Kershner does not disclose wherein a first type of recesses and/or grooves is provided, which is generated by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, or the formal step of generating a first type of recesses and/or grooves by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, in the friction surfaces of at least one of the disks.
Similarly, Kershner does not disclose a second type of recesses and/or grooves is provided, which is generated by a material removing second manufacturing method, or the formal step of generating a second type of recesses and/or grooves by a material 
However, Ghidorzi discloses a clutch friction plate comprising a first type of recesses and/or grooves (51, 52) is provided, which is generated by a material shaping first manufacturing method (formed by blanking), i.e., generating a first type of recesses and/or grooves (51, 52) by a material shaping first manufacturing method (“blanking” which is a form of stamping), in the friction surfaces of at least one of the disks (see e.g., column 2, lines 60-65). Blanking is a stamping technique to form the initial shape of a workpiece thereby shaping it into the workpiece. Ghidorzi also discloses a second type of recesses and/or grooves (42-45) is provided, which is generated by a material removing second manufacturing method (formed by machining), i.e., generating the second type of recesses and/or grooves by a material removing second manufacturing method.  Alternatively, the first type of recesses/grooves (42-45) are generated by a material shaping first manufacturing method (molding), and the second type of recesses and/or grooves (51, 52) are generated by a material removing second manufacturing method (“blanking operation in which the material originally occupying the grooves 51 and 52 is cut away from the surrounding material of the facing by a mating punch and die”).
Under a first proposed reason for obviousness, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to include the shape of the grooves made with the manufacturing process taught by Ghidorzi in order to provide an improved cooling capacity and recirculation of oil within the grooves.

Kershner, if modified to include one or both sets of the disks as the grooved disks taught by Ghidorzi, discloses compiling a disk set (Kershner, 17) from the disks, including the disks having the grooves and/or recesses (Ghidorzi, 42-45, 51, 52). 

Claim 10
Kershner as modified discloses a method for producing a disk according to Claim 8 (see rejection of claim 8 and Kershner), comprising the method steps: providing a disk (17) with at least one friction surface (surface of disk), and generating grooves (54, 55, 59) in the friction surface of the disk (see FIG. 1).
Kershner does not disclose wherein a first type of recesses and/or grooves is provided, which is generated by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, or the formal step of generating a first type of recesses and/or grooves by a material shaping and/or a material casting and/or a non-material removing first manufacturing method, in the friction surfaces of at least one of the disks.
Similarly, Kershner does not disclose a second type of recesses and/or grooves is provided, which is generated by a material removing second manufacturing method, 
However, Ghidorzi discloses a clutch friction plate comprising a first type of recesses and/or grooves (51, 52) is provided, which is generated by a material shaping first manufacturing method (formed by blanking), i.e., generating a first type of recesses and/or grooves (51, 52) by a material shaping first manufacturing method (“blanking” which is a form of stamping), in the friction surfaces of at least one of the disks (see e.g., column 2, lines 60-65). Blanking is a stamping technique to form the initial shape of a workpiece thereby shaping it into the workpiece. Ghidorzi also discloses a second type of recesses and/or grooves (42-45) is provided, which is generated by a material removing second manufacturing method (formed by machining), i.e., generating the second type of recesses and/or grooves by a material removing second manufacturing method.  Alternatively, the first type of recesses/grooves (42-45) are generated by a material shaping first manufacturing method (molding), and the second type of recesses and/or grooves (51, 52) are generated by a material removing second manufacturing method (“blanking operation in which the material originally occupying the grooves 51 and 52 is cut away from the surrounding material of the facing by a mating punch and die”).
Under a first proposed reason for obviousness, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to include the shape of the grooves made with the manufacturing process 
Alternatively, under a second proposed reason for obviousness, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to have made the existing grooves of Kershner using the manufacturing method taught by Ghidorzi in order to reduce shudder by e.g., providing more square corners by using two distinct manufacturing process of intersection grooves.  

Claim 11
Kershner discloses wherein the disk clutch is a hydraulically actuatable disk clutch (see FIG. 1 illustrating a hydraulic clutch, and column 3, lines 45-55).

Claim 17
Kershner as modified discloses wherein both the first type of recesses and/or grooves as well as the second type of recesses and/or grooves are provided in one or both friction surfaces of this at least one disk (see FIG. 4 of Kershner; see also FIG. 2 of Ghidorzi).

Claim 18
Kershner discloses wherein the disks (17) of the first disk set (17) are connected to a first disk carrier (13) in such a way, and the disks (39) of the second disk set (39) are connected to a second disk carrier (20, 21, 24) in such a way that their friction 

Claim 19
Kershner as modified discloses wherein the providing of the disk () comprises providing a friction lining carrier (Kershner, “body” of 17; Ghidorzi, 39) and fixing of a friction lining (Kershner, 54 and 55; Ghidorzi, 38) on the friction lining carrier (Kershner, “body” of 17; Ghidorzi, 39) to form the at least one friction surface (Kershner, surfaces of 54 or 55; Ghidorzi, surfaces of 38).

Claim 20
Kershner discloses wherein the fixing (Kershner, fixing of segments 54 on body 17) is carried out simultaneously with the generation of the first type of recesses and/or grooves (Kershner, grooves 56 are formed by the non-material removing steps of affixing the segments 54 to the body of 17).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershner in view of Ghidorzi, as set forth in claim 1, and further in view of Moch et al. (US 2013/0004717).

Claim 12
Kershner does not disclose wherein the mechanical manufacturing method is milling. However, Moch discloses that patterns of depressions and grooves in a friction 

Claim 13
Kershner does not disclose wherein the friction lining carrier is a paper friction lining. However, Moch discloses that a friction facing (28) may be a paper friction facing (see paragraph [0052] and FIGS. 7 and 8). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner to include the liner being a paper friction liner to provide a high coefficient of friction, stable friction characteristics, and low production cost.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershner in view of Ghidorzi, as set forth in claim 1, and further in view of Merkel et al. (US 2016/0298698; hereinafter “Merkel ‘698”).

Claim 14
Kershner does not disclose wherein the friction lining is glued on the friction lining carrier, or is fixed on the friction lining carrier in segments. However, Merkel ‘698 discloses wherein the friction lining (50, 52) is glued on the friction lining carrier (48) with heat (see e.g., paragraph [0010] or [0039]). It would have been obvious to one having .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershner in view of Ghidorzi, as set forth in claim 1, and further in view of Merkel et al. (DE 102015002310; hereinafter “Merkel ‘310”).

Claim 16
Kershner does not disclose wherein the disks of the first and second disk sets each have a first friction surface with the recesses and/or grooves and a second friction surface facing away from the first friction surface without recesses and/or grooves.
However, Merkel ‘310 discloses as an alternative to having grooves on both side surfaces (see FIG. 12) that clutch disks each have a first friction surface (top surface in FIG. 7) with the recesses and/or grooves (44) and a second friction surface (bottom surface in FIG. 7) facing away from the first friction surface (top surface in FIG. 7) without recesses and/or grooves (see FIG. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Kershner so that only one side of the disks had the grooves in order to reduce manufacturing cost and/or time. The choice of whether to lower manufacturing cost and/or time or to provide greater cooling of the clutch is a matter of design choice.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 15, the prior art does not disclose or render obvious a disk clutch comprising the features as recited including “wherein the friction lining is glued on the friction lining carrier, or is fixed on the friction lining carrier in segments, while generating an intermediate third type of recesses and/or grooves.” In particular, it would not have been obvious to have modified a clutch disk that is manufactured in the manner recited in claim 1 with the two distinct types of grooves formed by the recited different methods in combination with the gluing or fixing steps that form the generating of a third type of grooves. It is noted that the manufacturing steps that are recited impart particular microstructural features and therefore carry considerable patentable weight for the apparatus claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140131160 discloses a method of forming a clutch plate comprising both stamping and grinding. US 20130168199 discloses a method of forming a clutch plate comprising bonding segments on a core and press working or cut working additional grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659